DISSENTING OPINION
T1 In the instant case, a juror averred that during deliberations, other jurors discussed and speculated about the non-existence of insurance and the negative financial effect of this lawsuit on this small uninsured family owned company. The speculation as to the non-existence of insurance was outside the seope of the trial and not in evidence and thus was extraneous evidence prejudicial to Plaintiffs' cause of action. Therefore, the juror was competent to testify about this information. See Bledsoe, 1992 OK CIV APP 25, 889 P.2d 673. In Bledsoe, the appellate court affirmed the trial court's determination that statements injected by a juror, which introduced extraneous prejudicial information, amounted to juror misconduct as contemplated by § 651. There, a juror speculated that certain excluded testimony of a passenger in an automobile involved in a train accident may have indicated the driver was attempting to outrun the train at the *897time of the collision. Because this information was outside the seope of the trial and not in evidence, the appellate court held a juror was competent to testify about this extraneous prejudicial information which influenced the jury's deliberations.
12 Because the lack of liability insurance was not introduced at trial, Defendant also counters Plaintiffs failed to show evidence of jury misconduct. I would hold it immaterial that the lack of Hability insurance coverage was ever raised at trial,. The fact remains the jury was influenced in its decision making by this extraneous and highly prejudicial speculation. Moreover, I find defense counsel's invocation of the "sympathy shield"describing Defendant as a small, family owned, and lightly staffed business-invited speculation by the jury that Defendant was uninsured and would suffer financial ruin if foreed to pay a large jury verdict.
T3 Based on the foregoing, I would hold the trial court abused is discretion when it denied Plaintiffs' motion for new trial based on jury misconduct. The order of the trial court denying the motion for new trial should be reversed and remanded for a new jury trial. The majority of this Court is wrong. I respectfully dissent.